Title: To Thomas Jefferson from Ahmad Qaramanli, 20 January 1806
From: Qaramanli, Ahmad
To: Jefferson, Thomas


                        
                     
                        
                            Siracusa li 20 Geno. 1806
                        
                        Per soddisfare al desiderio, e del onore delli Stati Vniti, il quale io scrivo, in questi due versi, ha voluto nondimeno inviare queste circostanze trovandomi in questa Siracusa, quale come prigioniere, supplicarla dunque d’inviarmi qualchi riscontri, acciocchè non resti allo scuro, io sempre sono con quella efficacia, e devozione chè per me sono maggiore, spero dunque a pregarla non mi sento più forte a poterlo soffrire
                  Resto dunque offerendomi à suoi servizi, e riverente le raccomando
                  A V Eccela. Ed Elettore Dell Governo delli Stati Vniti dell America
                        
                            Ahmet Caramalli
                     
                     Genitore di Tripoli di Barbaria
                        Figlio Di Alli Basiaw
                  
                     Editors’ Translation
                        
                  
                                                    
                            
                            Syracuse, 20 Jan. 1806
                        
                     It is in accordance with the desire and honor of the United States that I am writing. In these few lines I wanted to send these particulars none the less. Being here in this city of Syracuse as a prisoner, I beg you to send me some token, in order that I may not remain in the dark. I am bearing my fate with all the strength and devotion that is in me, but I place my hope in appealing to you, [since] I no longer feel myself strong enough to endure it.
                     I remain therefore at your service and recommend myself respectfully
                     To Your Excellency and Elector of the Government of the United States of America
                                                
                            Ahmad Qaramanli
                        
                        Parent of Tripoli in Barbary
                        Son of Ali Bashaw
                        
                  
                    